DETAILED ACTION
 
Status of Claims
 
1.         This First Office action is in reply to the application filed on 20 February 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are currently pending and have been examined.

Inventorship

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

	Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”) and are analyzed in the following step process:

		Step 1: Claims 1-13 are not focused to a statutory category.  Independent Claim 1 does not recite any computer architecture components to support the claim limitations, meaning a person could be clearly performing the steps.  The dependent claims do not recite any electronic hardware support either and thus the claims fail Step 1.  See also rejection under 35 USC 112 for more explanation.  Despite this failure, the Examiner proceeds to the next steps of the analysis.
Step 2A:  Prong One: Claims 1-13 recite limitations that set forth the abstract idea(s), namely, the claims as a whole recite certain methods of organizing human activity that encompass processing information by:

“(A) analyzing a resource demand of the project according to a project view of at least a project; 
(B) analyzing an available time of the resource according to a resource view of at least a resource;
(C) calling the resources to the project according to the resource demand and the available time of the resources” 

	The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”). These claims fall under the categories: Certain methods of organizing human activity –marketing or sales activities or behaviors; business relations; managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).   Hence, the claims are ineligible under step 2A prong one.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components. 
	Prong Two:  Claims 1-13: The judicial exception is not integrated into a practical application because the claims as a whole describe how to generally manage a project.  Nothing in the claim elements precludes the steps from practically being performed as Certain methods of organizing human activity –marketing or sales activities or behaviors; business relations; managing personal behavior or relationships or interactions between Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (e.g., see Applicants’ published Specification ¶’s 9-27) and does not take the claims out of methods of organizing human activities groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea further corroborated by USPTO’s 2019 PEG and the October 2019 Update. The claims do not contain computer components as a tool to perform the abstract idea, meaning a person could be manually performing the analyzing and calling limitations, most likely with pencil/pen to paper and making a simple phone/cell/text call to the resources based on resource demand.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using most likely with pencil/pen to paper and making a simple phone call to the resources based on resource demand and thus are ineligible.
Step 2B: Claims 1-13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea nor recites additional elements that integrate the judicial exception into a practical application (there are no additional elements).  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea 
Examiner interprets that the steps of the claimed invention both individually and as an ordered combination result in Mere Instructions to Apply a Judicial Exception (see MPEP §2106.05 (f)). These claims recite only the idea of a solution or outcome with no restriction on how the result is accomplished and no description of a mechanism used for accomplishing the result.  “project 100” in its ordinary capacity recited starting in paragraph 79 in the instant published specification for performing tasks (e.g., to receive and analyze data) after the fact to an abstract idea (e.g., a fundamental economic practice and certain methods of organization human activities) and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)).  Based on all these, Examiner finds that when viewed either individually or in combination, nothing provides meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-13 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible or asserted utility or a well-established utility.  Claims 1-13 and the instant specification do not recite any computer architecture components to support the claim limitations nor does the instant specification recite any computer support, meaning a person can be performing the method claims manually.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding Claim 11, the phrase "…determining if the resources are capable of accomplishing the handling of the affairs before the deadlines… "(emphasis added) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  It is not clear as to what happens “if” the resources are capable or not “of accomplishing” and it is not specifically known what happens if the resources are not capable.  See MPEP § 2173.05(d).  Clarification is required.
Claims 1-13 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.  Since no computer architecture components are not recited within the claims or instant specification, the instant application is rendered indefinite.  Clarification/correction is required.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Santos et al. (Santos) (US 2011/0231215).

With regard to Claim 1, Santos teaches a project management method (see at least paragraphs 2-5, Claim 12), comprises the following steps:

(A) analyzing a resource demand of the project according to a project view of at least a project (assigning employees to projects; workforce allocation problem; input data comprises: demand data comprising an identification of at least one project, an identification of at least one job required for each project) (see at least paragraphs 2-5, 23-25, Claim 12); 

(B) analyzing an available time of the resource according to a resource view of at least a resource (and a number of employees required for each job during each of a number of time periods, and resource data comprising, for each employee, an identification of the employee, jobs for which the employee is qualified, a time period at which the employee first becomes available, jobs to which the employee is able to be transitioned) (see at least paragraphs 2-5, Claim 12); 

(C) calling the resources to the project according to the resource demand and the available time of the resources (a transition lead time period for each job to which the employee is able to be transitioned) (see at least paragraphs 2-5, Claim 12).


adding a content and a processing time of the project to the project view (see at least paragraphs 23-31); 
analyzing at least one affair of the project according to the content (see at least paragraphs 23-31).

With regard to Claim 3, Santos teaches: 
assigning a handling priority to each of the affairs (see at least paragraph 81); 
determining a deadline for each of the affairs (see at least paragraph 36).

With regard to Claim 4, Santos teaches: 
acquiring the processing time and the handling priority of each of the affairs from the project view (see at least paragraphs 23-31, 81); 
determining the deadline of each of the affairs according to the processing time and the handling priority (see at least paragraphs 23-31, 36).

With regard to Claim 5, Santos teaches: analyzing the resource demand of each of the affairs (see at least paragraph 24).

With regard to Claim 6, Santos teaches: 
adding at least a human resource to the resource view (see at least paragraph 23); 
adding at least a hardware resource to the resource view (see at least paragraph 23).

With regard to Claim 7, Santos teaches: 
recording a start/stop time of the affair served by the resources (see at least paragraph 38);
calculating an average time for each of the human resources to handle the affair (see at least paragraphs 23-31, 35-38).

With regard to Claim 8, Santos teaches: adding a duty mode of each of the resources to the resource view (see at least paragraphs 23-31, 36).

With regard to Claim 9, Santos teaches: 
selecting the resource that meets the resource demand of the affairs (see at least paragraphs 23-31, 36); 
analyzing the available time of the resources (see at least paragraphs 23-31, 36).

With regard to Claim 10, Santos teaches: 
analyzing the available time of the human resource according to the duty mode and the average time for the human resource to handle the affair (see at least paragraphs 26, 35); 
analyzing the available time of the hardware resources according to the duty mode of the hardware resources (see at least paragraphs 26, 35).



With regard to Claim 11, Santos teaches: 
determining if the resources are capable of accomplishing the handling of the affairs before the deadlines (see at least paragraphs 23-31, 36, 38); 
calling the resources to serve for the affairs according to the results of the determination (see at least paragraphs 23-31, 36, 38).


monitoring the progress of each of the affairs of the project (see at least paragraphs 20-24); 
recording the work data of each of the affairs of the project (see at least paragraphs 20-24); 
adjusting the affairs monitored according to the handling priority (see at least paragraphs 80-82).

With regard to Claim 13, Santos teaches: 
analyzing a detail of the affair based on the work data of the affair (see at least paragraphs 23-31); 
determining the handling priority for the detail of each of the affairs (see at least paragraphs 80-82); 
determining the deadline for each of the details (see at least paragraphs 23-31, 36, 38); 
analyzing the resource demands by the detail of each of the affairs (see at least paragraphs 2-5, 23-25, Claim 12).
 


Conclusion
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904.  The examiner can normally be reached on M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623